Name: Commission Regulation (EEC) No 1168/83 of 17 May 1983 amending Regulations (EEC) No 1509/82, (EEC) No 147/83 and (EEC) No 329/83 on the opening of various invitations to tender for the levy and/or refund for the export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 83 Official Journal of the European Communities No L 128/ 17 COMMISSION REGULATION (EEC) No 1168/83 of 17 May 1983 amending Regulations (EEC) No 1509/82 , (EEC) No 147/83 and (EEC) No 329/83 on the opening of various invitations to tender for the levy and/or refund for the export of common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, by Commission Regulation (EEC) No 1509/82 of 11 June 1982 (4), an invitation to tender for the refund for the export of common wheat to coun ­ tries of Zones I , II a), III , V, VI, VII, the German Democratic Republic and the Iberian Peninsula was opened until 30 June 1983 ; Whereas, by Commission Regulation (EEC) No 147/83 of 20 January 1983 Q, an invitation to tender for the refund for the export of common wheat to countries of Zone IV c) and d) was opened until 30 June 1983 ; Whereas, by Commission Regulation (EEC) No 329/83 of 9 February 1983 (6), an invitation to tender for the refund for the export of common wheat to countries of Zone IV a) and b) was opened until 30 June 1983 ; Whereas , in the present situation, it is appropriate to close these invitations to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 2 (3) of Regulation (EEC) No 1509/82 shall read as follows : '3 . The invitation shall remain open until 26 May 1983 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' 2. Article 2 (3) of Regulation (EEC) No 147/83 shall read as follows : '3 . The invitation shall remain open until 26 May 1983 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' 3 . Article 2 (3) of Regulation (EEC) No 329/83 shall read as follows : '3 . The invitation shall remain open until 26 May 1983 . During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 168 , 11 . 6 . 1982, p . 13 . 0 OJ No L 18 , 22 . 1 . 1983, p . 16 . 6 OJ No L 38 , 10 . 2 . 1983, p . 15 .